 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

Exhibit 10.26(xxxv)

 

[g2018022720410418023095.jpg]

 

Work Order No. 1

Pursuant to Process Development and Clinical Supply Agreement of November 29,
2007, as amended

This Work Order No. 1 is effective as of September 1, 2017 (the “Work Order No.
1 Effective Date”), subject to the terms and conditions of the Process
Development and Clinical Supply Agreement, as amended (the “Agreement”),
effective as of November 29, 2007 by and between Boehringer Ingelheim
Biopharmaceuticals GmbH, Binger Str. 173, 55216 Ingelheim, Germany (“BI”) and
FibroGen, Inc., 409 Illinois Street, San Francisco, CA 94158, USA (“FibroGen”).
FibroGen and BI shall be referred to individually herein as a “Party”, and
collectively as the “Parties”.  

In accordance with Section 2.8 of the Agreement, the Parties have agreed upon
the additional Services as set forth in Attachment A hereto.

Capitalized terms used in this Work Order No.1 and not defined herein shall have
the meanings ascribed to them in the Agreement.

In the event of any conflict or ambiguity between the provisions of this Work
Order No. 1 and the body of the Agreement and/or any amendments thereto and any
other documents, the terms and conditions of the body of the Agreement or
amendments thereto shall prevail, govern, override, and control, followed by the
Work Order No. 1, except to the extent in each case that such conflict or
ambiguity directly relates to scientific/technical details contained in the work
scope under this Work Order No. 1 (in which case the work scope shall control
solely for such scientific/technical details).

This Work Order No. 1, together with the Agreement, contains the entire
understanding of the Parties with respect to the subject matter hereof.  Except
as otherwise provided herein, the Agreement has not been modified or amended and
remains in full force and effect. All express or implied agreements and
understandings, either oral or written, heretofore made with respect to the
subject matter herein are expressly superseded in this Work Order No. 1.

This Work Order No. 1 may be executed in counterparts, each of which shall be
deemed an original, and all of which together shall constitute one and the same
instrument. Counterparts may be signed and delivered by facsimile and/or via
portable document format (pdf), each of which shall be binding when sent. The
terms and provisions of the Agreement, as amended, shall apply to this Work
Order #1 and as far as not amended herein, the Agreement shall remain unaffected
and in full force and effect.

[Signature page follows]


Confidential & Privileged page 1 of 3

FibroGen_BIBIO_Process_Development_Agreement_WO#1_26334

--------------------------------------------------------------------------------

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

Exhibit 10.26(xxxv)

 

[g2018022720410419623096.jpg]

 

IN WITNESS WHEREOF, the Parties have entered into this Work Order No. 1 as of
the Work Order No. 1 Effective Date by their duly authorized representatives.

Biberach, 22/11/2017

Boehringer Ingelheim Biopharmaceuticals GmbH

 

ppa.

 

ppa.

[*]

 

[*]

[*]

 

[*]

VP Business & Contracts

 

Head of Global Legal Solutions

 

San Francisco, 10/13/2017

 

FibroGen, Inc

 

/s/ Michael Lowenstein

Michael Lowenstein

Chief Legal Officer




Confidential & Privileged page 2 of 3

 

--------------------------------------------------------------------------------

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, is filed with the Securities and Exchange Commission pursuant to Rule
406 of the Securities Act of 1933, as amended.

Exhibit 10.26(xxxv)

 

[g2018022720410420723097.jpg]

 

ATTACHMENT A: Work Scope

 

Work plan 1: [*]

[*]

 

Work plan 2: [*]

[*]

 

Work plan 3: [*]

[*]

Confidential & Privileged page 3 of 3

 